The Honorable Tom G. Baker State Representative Route 1, Box 80 Alicia, Arkansas 72410
Dear Representative Baker:
This is in response to your request for an opinion on the following specific questions:
     1. Is it lawful for a county quorum court to appropriate county funds to pay a fixed amount per month to each quorum court member regardless whether the quorum court members actually attend quorum court meetings during the month?
     2. Is it lawful for quorum courts to appropriate county funds to be used for Social Security matching funds on the appropriation described in question No. 1?
     3. Is it lawful for quorum courts to appropriate county funds to be used to defray the cost in whole or in part of the premiums for medical insurance for quorum court members or quorum court members and their families?
It is my opinion that the answer to your first question is no. A.C.A. 14-14-1205 states in pertinent part as follows:
(a)  JUSTICES OF THE PEACE SERVING AS MEMBERS OF A QUORUM COURT.
       (1)  PER DIEM COMPENSATION.  (A)  The per diem compensation for justices of the peace attending any official, regular, special, or committee meeting of a quorum court shall be fixed by ordinance in each county.
        (B)  The per diem compensation of justices during any one (1) calendar year shall be not less than fifty dollars ($50.00) per diem for each regular meeting nor exceed three thousand nine hundred sixty-eight dollars ($3,968) in counties having a population of less than two hundred thousand (200,000) and shall not exceed five thousand five hundred fifty-five dollars ($5,555) in counties having a population of two hundred thousand (200,000) or more.
       (2)  PER DIEM COMPENSATION DEFINED.  Per diem compensation is defined as a per calendar day allowance, exclusive of allowable expenses, which shall be paid a justice for attending meetings of the county quorum court.  This compensation shall be based on attending meetings of a quorum court during any single calendar day without regard to the duration of the meetings.
      (b) JUSTICES OF THE PEACE SERVING IN JUDICIAL CAPACITY.  The compensation of all justices of the peace serving in a judicial capacity shall be fixed by ordinance of the quorum court in each county.  This basis of compensation shall not be computed on a percentage of the dollar amount of fines levied by a justice of the peace.
      (c) JUSTICE OF THE PEACE AS COUNTY EMPLOYEE OR DEPUTY.  No justice of the peace shall receive compensation as a county employee or deputy, nor shall any justice receive compensation or expenses from funds appropriated by the quorum court for any services performed within the county, other than as provided by this subchapter.
It is apparent that the "per diem compensation" paid to Quorum Court members under 14-14-1205(a)(2) is based upon actual attendance at quorum court meetings.  It is therefore my opinion, in response to your first question that payment notwithstanding the member's absence would be contrary to law.
In response to your second question, it may be concluded that an appropriation of funds for Social Security matching funds on the unauthorized amount referenced in your first question would also be unlawful.
Your final question involves the appropriation of funds for medical insurance premiums.  It is my opinion that while medical insurance costs do not constitute "allowable expenses" under14-14-1205(a)(2) such that they are deductible from the per diem allotment, they might be properly included within the per diem compensation authorized under 14-14-1205.  It must, however, be recognized that the applicable maximum amount, established according to county population under 14-14-1205(a)(1)(B), cannot be exceeded.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General
SC:ble